DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 is  rejected because it is unclear if “a liquid or gas” (line 7) is the same liquid or gas previously set forth.  Claim 34 appears to have similar issues.  Claim 33 is rejected because it is unclear what the scope of “a known contrast agent gas” is.  Claim 43 appears to have a similar issue.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,554,826.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for visualizing a structure with a device that generates contrast with two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  Moreover, the catheter of the ‘826 patent is also used to deliver therapeutic agents  and treatment compositions (Column 27, Line 55-Column 28-Line 20).  

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,070,888.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for generating a pattern of contrast to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  Moreover, the catheter of the ‘888 patent is also used to deliver therapeutic agents  and treatment compositions (Column 14, Line 65-Column 15).    


Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,172,643.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for generating a pattern of contrast to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  Moreover, the catheter of the ‘643 patent is also used to deliver therapeutic agents  and treatment compositions (Column 27-Column 28).  

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,258,375.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for generating a pattern of contrast that can be used to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  Moreover, the catheter of the ‘375 patent is also used to deliver therapeutic agents  and treatment compositions (Column 15).  

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,737,014.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for delivering contrast that can be used to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  Moreover, the catheter of the ‘014 patent is also used to deliver therapeutic agents and treatment compositions (Column 20-21).  

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,154,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for generating a pattern of contrast that can be used to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of the patented claims.  Moreover, the catheter of the ‘326 patent is also used to deliver therapeutic agents  and treatment compositions (Column 15).  

Claims 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/186553 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a device and method for generating a pattern of contrast that can be used to visualize a structure, the device having two containers (e.g. syringes), two plungers for simultaneously injecting fluid and gas and a contrast pattern generating chamber.  Examiner notes that the currently pending claims represent an obvious broadening of co-pending claims.  Moreover, the catheter used in the ’553 application is also used to deliver therapeutic agents  and treatment compositions (Paragraph [0065]; PG-Publication).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793